[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 138
The plaintiff, Edward Eubanks, brought these actions against Jammers Cafe a/k/a Jammers Bar  Grill, Roger LaForge and Joel Johnson. Defaults have been entered against all defendants and the matter is before the court on a hearing in damages.
On April 26, 1991, the plaintiff was assaulted at the defendant Jammers by Mr. Johnson who struck him on the forehead with a beer mug. As a result Mr. Eubanks suffered a fractured skull, severe head injuries, scarring and a shock to his nervous system. Medical bills total $4,052.89 including:
    Hartford Hospital                $2,394.24 Hartford Hospital                    30.06 Charlotte Hungerfors Hospital       657.40 Torrington Radiologists              45.79 Hospital Radiologists               155.00 Campion Ambulance                   311.00 Campion Ambulance                   459.40 --------- $4,052.89
Based upon the evidence, the court finds that the plaintiff sustainted damages in the amount of $34,052.89. Accordingly, judgment may enter against all defendants in that amount, together with costs. The liability of Jammers Cafe a/k/a, Jammer's Bar and Grill and Roger LaForge is limited to $20,000.00 pursuant to General Statutes Sec. 30-102.
PICKETT, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 142